Citation Nr: 0510364	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  96 32-150	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
instability of the left knee.  

2.  Entitlement to a rating higher than 10 percent for 
arthritis of the left knee.

3.  Entitlement to an extension of a temporary total rating 
for the left knee disability beyond May 1, 1996.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which continued the veteran's 20 percent rating 
for his left knee disability and granted a temporary total 
disability rating from June 1995 through July 1995, and from 
January 1996 through February 1996.  He appealed seeking a 
rating higher than 20 percent for his left knee disability 
and an extension of the temporary total disability rating.

In July 2001, during the pendency of this appeal, the RO 
issued a rating decision granting a separate 10 percent 
rating for left knee arthritis, and continued the 20 percent 
rating for left knee instability.  The RO also changed the 
effective dates of the temporary total disability rating, to 
August 1, 1995 through May 1, 1996.  The veteran continued to 
appeal for even higher ratings for his left knee disability 
and for an extension of the temporary total rating beyond May 
1, 1996.

In July 2003, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Specifically, the 
Board instructed the AMC to insure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA).  The 
VCAA was enacted in November 2000 while this appeal was 
pending.  So, in response, the AMC sent the veteran VCAA 
notice in February 2004, issued a supplemental statement of 
the case (SSOC) in December 2004, and since has returned the 
case to the Board for further appellate consideration.




FINDINGS OF FACT

1.  In September 2002, the active range of motion (ROM) of 
the veteran's left knee was from 0 degrees extension to 110 
degrees flexion, without pain.  There was mild tenderness on 
palpitation of the lateral joint line and mild discomfort on 
ambulation above 400-500 feet, with an addition loss of at 
least 5 degrees active ROM.  There was no ankylosis or 
instability noted on physical examination.

2.  The veteran underwent surgery in March 1996 to revise a 
left knee iliotibial band (ITB) tenodesis, and a temporary 
total disability rating was assigned under 38 C.F.R. § 4.30 
through May 1, 1996, to compensate him while he convalesced.  

3.  Two weeks after the procedure, the veteran's surgeon 
dismissed him from further care, and at the April 1996 VA 
examination, his scars were well healed, he had full 
extension to 0 degrees, and limited flexion to 125 degrees 
(so only lacking 15 degrees of what is considered full 
flexion).  There was no effusion, evidence of mediolateral 
joint line tenderness, and no varus or valgus instability.  
He also indicated that he was working.  

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the left knee instability.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5257 (2004).

2.  The criteria are not met for a rating higher than 10 
percent for the left knee arthritis.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5260, 
5261 (2004).

3.  The criteria also are not met for an extension of the 
temporary total convalescent rating for the left knee 
disability beyond May 1, 1996.  38 U.S.C.A. §§ 5107, 7104 
(West 2002); 38 C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

As mentioned, the VCAA was enacted while this appeal was 
pending - well after the RO's initial unfavorable decision in 
May 1996.  So it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But as mentioned, the Board already remanded this case in 
July 2003 to insure compliance with the provisions of the 
VCAA.  And in response, the RO provided the requisite VCAA 
notice in a February 2004 letter to the veteran, and he has 
been provided with every opportunity to submit additional 
evidence and argument in support of his claims.  So any 
defect with respect to the timing of the VCAA notice is 
merely harmless error.  Therefore, notwithstanding the 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal at this juncture is not 
prejudicial error to him.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, the February 2004 VCAA letter informed the veteran of 
the evidence needed to support his claims, the evidence 
needed that was not of record, the evidence he was 
responsible for obtaining, and the evidence VA would assist 
him in obtaining.  The letter also requested him to inform 
the AMC if he had any evidence in his possession that 
pertained to his claims.  So this was in accordance with 
38 C.F.R. § 3.159(1) and the holding in Pelegrini II.

With respect to the VCAA letter of February 2004, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on record along with reports of several VA 
examinations, and private medical records detailing the 
veteran's various knee surgeries.  Private medical records 
from Dr. Holencik and Community General Osteopathic Hospital 
were also obtained along with pertinent VA outpatient 
treatment (VAOPT) records.  In addition, the veteran has had 
three VA examinations since filing his claims - in April 
1996, May 1997, and October 2002.  Over 1 year has passed 
since the February 2004 VCAA letter, and he has not indicated 
he has any additional relevant information or evidence to 
submit, or which needs to be obtained.  Furthermore, although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of his claims.  38 C.F.R. 
§ 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Factual Background

In December 1978, the veteran established service connection 
for residuals of a left knee injury he had sustained in the 
military, while playing football.  He initially received a 0 
percent (i.e., noncompensable) rating retroactively effective 
from the day after he separated from military service.  

In March 1979, the RO increased the rating from 0 to 20 
percent and granted the veteran a temporary total disability 
rating for a period of convalescence following a knee 
surgery.  

In March 1982, the RO decreased the rating from 20 to 10 
percent.

In August 1986, the RO increased the rating from 10 to 30 
percent and granted the veteran a temporary total disability 
rating for a period of convalescence following a knee 
surgery.

In July 1988, the RO decreased the rating from 30 to 20 
percent.

Records from Dr. Holencik indicate the veteran underwent a 
knee surgery in June 1995 to repair his anterior cruciate 
ligament (ACL).  A July 1995 follow-up report indicates that 
his sutures were removed and his wound was well healed.  
An October 1995 follow-up report indicates he had continued 
pain.  The knee was stable and there was no effusion.  In 
November 1995, it was noted that he needed a revision of the 
ITB tenodesis after experiencing backward migration of a 
screw.  In January 1996, he underwent another revision of the 
left knee ITB tenodesis.  

In January 1996, the veteran filed claims for an increased 
rating and for a temporary total disability rating for a 
period of convalescence following the knee surgeries.  

In March 1996, the veteran underwent another revision of the 
ITB tenodesis.  Two weeks after surgery, in a March 1996 
letter, Dr. Holencik stated, "The 'proud' screws were 
removed and two new screws were inserted without disrupting 
or disturbing [the veteran's] tenodesis.  He has a full range 
of motion and there is no need to be protecting him any 
further once the wounds are healed because he has a sound 
bone to transfer interface.  I will consider him dismissed 
from care at this time pending any further adverse 
development that he is to report immediately."



The report of the April 1996 VA examination indicates the 
veteran complained of mild to moderate occasional effusion 
with limitation of motion.  He also complained of discomfort, 
especially with prolonged standing and ambulation, which 
prompted him to take 3-4 painkillers per week.  He denied any 
giving way or locking, but reported having occasional 
clicking (crepitus).  

On objective physical examination, well-healed surgical scars 
were noted.  ROM was from 0 to 125 degrees.  There was some 
discomfort with full extension and flexion.  There was no 
evidence of patella malatracking.  No effusion was noted.  
There also was no evidence of mediolateral joint line 
tenderness or varus or valgus instability.  He had a negative 
Lachman's and pivot shift was equivocal due to significant 
guarding.  He was diagnosed with post-traumatic arthritis, 
status post ACL reconstruction utilizing an ITB Andrew's 
tenodesis requiring several revisions.

The report of the May 1997 VA examination indicates the 
veteran complained of pain, crepitus, and effusion in his 
left knee.  Objective physical examination revealed motor 
strength was 5/5 in all muscle groups.  He had well-healed 
surgical scars, excellent stability, good ROM, and good 
muscle strength.

VAOPT records indicate, in May 1998, the veteran complained 
of chronic left knee discomfort, but his knee condition was 
noted as stable.  In June 1998, his knee was swollen and 
tender to the touch.  He requested a change in his arthritis 
medicine.  In December 1998, he was given naproxen for 
arthritis pain.  In February 1999, he complained his knee 
pain was getting worse.  X-rays revealed mild to moderate 
degenerative osteoarthritis in the left knee with slight 
joint space narrowing of the medial compartment of the left 
femorotibial joint space and hypertrophic spurring.  

In May 2000, a VAOPT record indicates the veteran reinjured 
his left knee while playing volleyball.  In September 2000, 
he underwent arthroscopic surgery and had the screws removed 
and the cartilage cleaned up.  In March 2001, it was noted he 
had mild effusion and tenderness.  In August 2001, there was 
crepitus on flexion and extension, but the doctor noted 
smooth movement of the knee joint.  In October 2001, the 
veteran requested a new knee brace, and was referred for an 
orthotics evaluation.  He was positive for varus/valgus 
instability; and also had a positive anterior drawer sign.  
Crepitus was also noted. 

The report of the October 2002 VA examination indicates the 
veteran complained that he continued to have a clicking noise 
in his left knee with ambulation.  He reported that he could 
not run or squat or participate in any sports.  He had a left 
knee brace to help improve his knee pain.  He reported that 
his knee pain was 3/10 to 4/10 constantly.  Pain increased 
with prolonged ambulation or standing.  He also reported 
swelling after ambulation for one or two blocks.  He treated 
the pain with morphine and vicodin.  

Upon physical examination, he ambulated with no acute 
distress.  His gait was fairly normal for short distance.  
There was complaint of discomfort on patellar compression.  
The examiner further noted:

Painless active range of motion of the left knee 
- full extension to 0 deg., flexion from 0 deg. 
to 110 deg.  Strength in left quadriceps, knee 
extensors and flexors is in the range of G+.  
Lachman is negative.  Anterior drawer and 
posterior drawer are negative.  There is no 
meniscus sign with McMurray.  Left knee is stable 
to valgus-varus stress test.  There is 
crepitation on active range of motion.  There is 
mild tenderness on palpation over lateral joint 
line.  Neurosensory exam of the left knee is 
normal with sensory intact and normal (+2) deep 
tendon reflexes.  

Functionally, the patient ambulates with a fairly 
normal gait.  With long distance ambulation above 
400-500 feet, there is apparent mild discomfort 
with loss of at least 5 deg active range of 
motion of the left knee.  There is no flare-up of 
the knee joint with distance ambulation in the 
hospital, but overall I would expect some flare-
up of knee pain due to limited ambulation 
capability.

X-rays revealed tricompartmental spurring.  Joint space was 
relatively well preserved and there was some increased 
density in the joint space consistent with chondrocalcinosis.  
There was bony irregularity to the medial femoral condyle and 
medial tibial plateau.  He was diagnosed with traumatic 
degenerative osteoarthritis, post ligamental reconstruction.  
The doctor further noted, "...patient will have flare-ups with 
distance ambulation, and recurrent swelling.  Patient still 
has fairly good range of motion accept for decrease in 
flexion and eventually he will need total knee replacement."

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

In this case, the veteran's left knee arthritis is rated 
under DCs 5260 and 5261, limitation of flexion and extension 
of the leg, respectively.  Flexion limited to 15 degrees 
warrants a 30 percent rating; 30 degrees - 20 percent; 45 
degrees - 10 percent; and 60 degrees - 0 percent.  Extension 
limited to 45 degrees warrants a 50 percent rating; 30 
degrees - 40 percent; 20 degrees - 30 percent; 15 degrees - 
20 percent; 10 degrees - 10 percent; and 5 degrees - 0 
percent.  Normal ROM for the knee, as explained in 38 C.F.R. 
§ 4.71, Plate II, is from 0 degrees of extension to 140 
degrees of flexion.

Other impairment in the knee, including recurrent subluxation 
or lateral instability, is separately rated under DC 5257.  
38 C.F.R. 4.71a (2004).  See also VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion to a compensable 
degree.

In addition, a recent opinion of VA's General Counsel has 
directed that separate ratings also are available if a 
particular knee condition causes both the limitation of 
extension and limitation of flexion of the same joint.  
VAOPGCPREC 9-04 (Sept. 17, 2004).

A temporary total disability rating under 38 C.F.R. § 4.30 is 
available when a service-connected disability results in:

(1)	Surgery necessitating at least one month of 
convalescence
(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or necessity 
for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited).
(3)	Immobilization by cast, without surgery, of one 
major joint or more.

A temporary total disability rating will be effective from 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  When fully justified, extensions of 1, 2 
or 3 months may be given beyond an initial 3-month period, 
and extensions up to 6 months may be given beyond an initial 
6-month period.  See  38 C.F.R. § 4.30(b) (2004).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  



Legal Analysis

A Rating Higher than 20 percent for Left Knee Instability

At the most recent VA examination, in October 2002, the 
veteran's left knee did not show any signs of instability on 
objective physical examination.  Lachman test was negative 
and the knee was stable to the valgus-varus stress test.  He 
complained of chronic pain and swelling after walking long 
distances or after standing for prolonged periods of time.  
He did not mention any instances of his knee giving way.

The Board acknowledges the veteran has had some left knee 
instability in the past - most recently noted in an October 
2001 VAOPT record.  But, as mentioned earlier, it is his 
present level of disability that is of primary concern.  See 
Francisco, 7 Vet. App. at 58.  And there is nothing in the 
record since that October 2002 VA examination suggesting his 
left knee has worsened since then; for instance, there has 
not been mention of further instability - such as incidences 
of his knee giving way.  

Under DC 5257, a 20 percent rating is appropriate for 
moderate recurrent subluxation or lateral instability.  Based 
on the results of the October 2002 VA examination, it is 
questionable whether even a 20 percent rating is warranted in 
this particular instance.  So obviously a higher 30 percent 
rating is not permissible because the veteran does not have 
severe recurrent subluxation or lateral instability.

A Rating Higher than 10 percent for Left Knee Arthritis

At the October 2002 VA examination, the veteran had full 
extension to 0 degrees, and his flexion was limited to 110 
degrees (so 30 degrees shy of normal, baring in mind that 140 
degrees is considered normal flexion).  According to the 
examiner, this was painless active ROM.  It was further noted 
that the veteran has an apparent loss of at least 5 degrees 
after walking a long distance.  

Based on these ROM measurements, under DCs 5260 and DC 5261, 
the left knee disability does not warrant a compensable 
rating.  A 10 percent rating is available when flexion is 
limited to 45 degrees, and also when extension is limited to 
10 degrees.  So even when taking into account the loss of 5 
degrees ROM with fatigue after walking, his ROM still far 
exceeds the requirements for a compensable rating under DC 
5260 and/or 5261.  See Deluca, 8 Vet. App. at 204-7.  Under 
DC 5003, when arthritis is noncompensable under the criteria 
for limitation of motion, such as in this case, a 10 percent 
rating is applied for each major joint or minor joints 
affected.  So the RO's assignment of a 10 percent rating is 
appropriate in this instance.  In other words, the fact that 
the veteran receives a 10 percent rating, even though he does 
not have a compensable degree of limitation of motion, is to 
compensate him for the times when his arthritic pain will 
reduce his ROM to, perhaps, a compensable level.

In his April 1997 substantive appeal (see VA Form 9), the 
veteran argued that despite an increase in the severity of 
his symptoms, his disability rating was set at the same rate 
as the rate given prior to his knee surgeries in 1995-1996.  
Prior to the surgeries, he said he could run, walk, play 
volleyball, and many other sports.  Since the surgeries, he 
said he could not do any of those things, and that even 
walking and standing resulted in pain and swelling.  The 
Board notes that the record is clear that he has experienced 
chronic pain since the surgeries - although he was able to 
play volleyball in May 2000 and reinjure himself.  
Regardless, by his own admission, he was generally symptom-
free following the knee surgery in 1986 until 1995-1996.  
And, despite this, he enjoyed a 30-percent rating from 1986 
to 1988, and a 
20-percent rating thereafter.  But the fact that he perhaps 
once enjoyed a rating higher than what he was actually 
entitled to receive is no basis to now increase the level of 
his compensation beyond that to which he is currently 
entitled.  

Nonetheless, the Board recognizes that the veteran does in 
fact have a chronic left knee disability that will likely 
worsen over time.  The October 2002 examiner even noted the 
veteran might eventually require a total knee replacement 
(TKR).  So the Board is not unsympathetic to his pleas and 
invites him to file a claim for an increased rating should 
his symptoms worsen at some point in the future.

Keep in mind, though, that each time the veteran has 
undergone surgery on his left knee - requiring 
convalescence, he has received the maximum possible rating of 
100 percent (i.e., a temporary total rating) for this under 
§ 4.30.  So although he had greater functional impairment 
during those occasions, VA already has recognized as much and 
no doubt will continue to if this again occurs - say, 
following a TKR.

An Extension of a Temporary Total Disability Rating Beyond 
May 1, 1996

The period of convalescence at issue is following a March 
1996 revision of an ITB tenodesis.  The veteran currently has 
a temporary total disability rating through May 1, 1996, and 
is seeking a two-month extension (see June 2003 Informal 
Brief).  Upon review of the medical evidence, however, the 
Board finds that an extension is not warranted.

Two weeks after the surgery, in March 1996, Dr. Holencik 
stated the veteran had full ROM and dismissed him from care 
pending any further adverse development.  In April 1996, the 
VA examiner observed the veteran had full extension - 
albeit with some discomfort, and flexion limited to 125 
degrees (baring in mind this is only 15 degrees shy of full 
flexion, which is to 140 degrees).  38 C.F.R. § 4.71, Plate 
II.  His scars were well healed and asymptomatic.  There was 
no effusion, mediolateral joint line tenderness, and or varus 
or valgus instability.  He also had a negative Lachman's.  As 
well, he reported that he was currently working as an 
industrial mechanic.  So apparently he had recovered from the 
surgery, at least by the time of the April 1996 VA 
examination.  Accordingly, the RO appropriately ended his 
total disability rating on May 1, 1996.  An extension is not 
warranted under 38 C.F.R. § 4.30(b) because the record does 
not indicate he had severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited) 
beyond May 1, 1996.



Benefit-of-the-Doubt Doctrine

For these reasons, the claims for increased ratings for the 
veteran's left knee disability and for a temporary total 
disability rating beyond May 1, 1996, must be denied because 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a rating higher than 20 percent for left knee 
instability is denied.

The claim for a rating higher than 10 percent for left knee 
arthritis is denied.

The claim for an extension of a temporary total disability 
rating beyond May 1, 1996, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


